On Rehearing.
[Decided June 15, 1915.]
Per Curiam.
In this cause an opinion was filed on February 8, 1915. The remittitur was sent down on March 12, 1915. Thereafter, on April 29, 1915, respondents filed in this court a motion to recall the remittitur for the purpose of correcting the same in accordance with the ppinion. The appellants filed an answer, conceding that the remittitur is erroneous and should be corrected. The remittitur sent down gave judgment against the appellants Washington-Oregon Corporation and Globe Indemnity Company, its surety, in favor of the respondents, for the total sum of $1,527.14, with interest from April 4, 1913, and “that the plaintiffs recover the further sum of $1,188.03, with interest thereon from January 2, 1914, until paid.” This is erroneous and, diligent application having been made therefor, must be corrected.
*75Respondents are entitled to judgment in their several amounts against defendant Snyder and the liened chattels, omitting the coal bunkers, all necessary wiring, and other equipment, in the total sum of $1,527.14, with interest at the legal rate from April 4, 1913, and $104.10 allowed as costs, with interest at the legal rate from January 2, 1914.
Respondents are entitled to judgment against appellants Washington-Oregon Corporation and the Globe Indemnity Company, its surety, or either of them, for the total sum of $1,188.03 principal, attorney’s fees, and costs of lien, together with costs of action, with interest thereon at the legal rate from April 4, 1913, as part of the aforesaid judgment for $1,527.14.
The remittitur will be corrected accordingly.